DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1 and 3-22 are pending, of which claims 3-15 are withdrawn from further consideration because of earlier restriction.
Claims 1 and 16-22 are under current examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camelin (Biotechnolgy Progress; 1993, 9, 291-297) and as evidenced by Technical evaluation  by Somerville (US 6485771 B1).
Camelin discloses gellan gum use in food stuff and has at least two setting temperature, such as 40C, 46C (temperatures are within limits of claims 1 and 16; reads all limitations of claims 1, 16-18) (see figure 1a-b with no amount of chelatant) depending on the concentration of gellan gum (page 291 and page 293, figure 1a-c)). 
Although Camelin teaches gellan gum in food stuff as an additive, it is silent about the type of food stuff. As evidenced by Technical evaluation Report of gellan gum, gellan gum is useful in food stuff, such as bakery, dessert gels (encompass chocolate paste and mousse), puddings (encompass chocolate paste and mousse), jellies etc. as an additive (pages 2 and 3).  Further, as evidenced by Somerville, gellan gum is useful in making dessert and chocolate paste (col 10, example 6).
Since the cited prior art reads on all the limitations of the instant claims 1 and 16-22, these claims are anticipated. 

Claims 1 and 16-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Somerville (US 6485771 B1).
Somerville discloses gellan gum product and use in food stuff, desert, chocolate paste with at least two setting temperature, such as 30C, 45C (example 6 and figure 3; example 7) (temperatures are within limits of claims 1 and 16; reads all limitations of claims 1, 16-22).  In example 6, figure 3 and example 7- chocolate paste with setting temperature of 30C (of both 
Since the cited prior art reads on all the limitations of the instant claims 1 and 16-22, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Camelin (Biotechnolgy Progress; 1993, 9, 291-297), Technical evaluation Report of gellan gum (Compiled by ICF Consulting for the USDA National Organic Program; 2006; pages 1-6) and Somerville (US 6485771 B1) in combination. 
Determining the scope and contents of the prior art
Camelin discloses gellan gum use in food stuff and has at least two setting temperature, such as 40C, 46C (temperatures are within limits of claims 1 and 16; reads all limitations of claims 1, 16-18) (see figure 1a-b with no amount of chelatant) depending on the concentration of gellan gum (page 291 and page 293, figure 1a-c)). 
Technical evaluation Report of gellan gum teaches gellan gum in food stuff, such as bakery, dessert gels (encompass chocolate paste and mousse), puddings (encompass chocolate paste and mousse), jellies etc. as an additive (pages 2 and 3). 
Somerville, gellan gum is useful in making dessert and chocolate paste (col 10, example 6).
Ascertaining the differences between the prior art and the claims at issue
Camelin teaches gellan gum in food stuff as an additive but is silent about type of food stuff. 
Technical evaluation Report of gellan gum teaches gellan gum in food stuff, such as bakery, dessert gels (encompass chocolate paste and mousse), puddings (encompass chocolate paste and mousse), jellies etc. as an additive. but doesn’t provide setting temperature.
Somerville teaches gellan gum is useful in making dessert and chocolate paste as well as setting temperatures.
Resolving the level of ordinary skill in the pertinent art
Thus with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that gellan gum of Camelin is useful as an additive in food stuff such as desserts, chocolate paste etc. as provided in examples taught by both Technical evaluation Report of gellan gum and Somerville.
Therefore combination reads applicants claims. 
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ product.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Camelin teaches gellan gum with at least two setting temperatures and useful in food stuff as an additive. Technical evaluation Report of gellan gum teaches gellan gum in food stuff, such as bakery, dessert gels (encompass chocolate paste and mousse), puddings (encompass chocolate paste and mousse), jellies etc. as an additive. Somerville teaches gellan gum is useful in making dessert and chocolate paste as well as setting temperatures.
 So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is  a reasonable expectation of success that the gellan gum may be useful in making dessert, such as chocolate paste and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed product with a reasonable expectation of success. 
Response to Arguments
Applicant’s remarks, filed on 06/07/2021, have been fully considered but not found persuasive.
Applicant argues that Camelin in Figures1a-c, teaches gellan gum in three different concentrations without chelatant at setting temperatures 40C, 42C and 52C and thus not a single gellan gum product having double setting temperatures. Applicant argues that the product of the instant claims gives to setting temperatures without adjusting the concentrations and thus Camelin does not teach the product of the instant claims. 
This is not found persuasive and the instant claims are anticipated and/or obvious over the cited prior art. This is because (1) Camelin teaching of gellan gum even with only single temperature of 40C reads on limitation of the instant claims as both temperatures of the instant claims encompass 40C; (2) Camelin’s teaching of same product at three different concentrations with setting temperatures encompassed by the instant claims also reads on the instant claims because it is in fact the same product showing multiple setting temperatures; (3) The instant specification has no special definition of gellan gum product; (4) the instant claims are broad encompassing any food product or any product comprising gellan gum with the setting temperatures; (5) there is no limitation in the claim of any concentration of gellan gum or limitation ”without adjusting concentration”, and thus applicant is arguing over a limitation not recited in the claims. 
Applicant argues that Somerville in examples, teaches gellan gum in food stuff at setting temperatures 30 and 45C and not gellan gum product by itself with double setting temperatures. Applicant further argues that Somerville gellan gum can be de-acetylated or native, which may have different setting temperatures.
This is not found persuasive and the instant claims are anticipated and/or obvious over the cited prior art. This is because (1) the instant claims are broad encompassing any food product or any product comprising gellan gum with the setting temperatures. In fact the instant claims uses functional definition such as characterized --temperature or broad language comprising. Thus includes any product comprising gellan gum and therefore read by Somerville; (2) the instant specification has no special definition of gellan gum product; (3) the instant claims are broad encompassing de-acetylated, native or any form of gellan gum with any additional ingredient, not limited to food stuff. Thus Somerville anticipates the instant claims.

Applicant argues over Technical evaluation Report of gellan gum that the report is silent about setting temperatures.
This is not found persuasive as the report was used as an evidence to show that gellan gum has been in use in food stuff.

 Applicant argues over 103 rejection that the cited references do not teach all the elements of the instant claims and attack the references individually. Applicant also argues that there is no motivation to combine Camelin with Somerville and argues over different concentrations taught by Camelin, use taught by Camelin for immobilizing Bifidobacteria and not in food stuff Vs. Somerville in making food stuff. 
This is not found persuasive and the instant claims are obvious over the cited prior art. This is because (1) in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); (2) Camelin teaching of gellan gum even with only single temperature of 40C reads on limitation of the instant claims as both temperatures of the instant claims encompass 40C; (2) Camelin’s teaching of same product at three different concentrations with setting temperatures encompassed by the instant claims also reads on the instant claims because it is in fact the same product showing multiple setting temperatures; (3) The instant specification has no special definition of gellan gum product; (4) the instant claims are broad encompassing any food product or any product comprising gellan gum including Bifidobacteria (may be bifidobacteria is also useful in making food product) with the setting temperatures; (5) there is no limitation in the claim of any concentration of gellan gum, and thus applicant is arguing over a limitation not recited in the claims; (6) the instant claims are drawn to a product and not to any method of use; (7) Technical Evaluation Report, in the same field of endeavor, adds that the  gellan gum is well known for its use in food stuff. Thus in combination the cited prior art reads on the instant claims.
Applicant argues that the result is not predictable with regard to setting temperatures, texture between high acyl gellan gum and low acyl gellan gum of the instant invention.
This is not found persuasive and the instant claims are obvious over the cited prior art. This is because (1) the cited prior art in fact teaches the setting temperature and thus predictable; (2) The instant specification has no special definition of gellan gum product; (3) the instant claims have no recitation of acylation of gellan gum or texture and thus applicant is arguing over a limitation not recited in the instant claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623